            Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 1 of 15




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10
        BOMBARDIER INC.[PLAINTIFF],                       CASE NO. 2:18-cv-01543-JLR[CASE
11                                                        #]

12                            Plaintiff,                  [PROPOSED]MODEL
                                                          STIPULATED
13             v.                                         PROTECTIVE ORDER
        MITSUBISHI AIRCRAFT
14      CORPORATION, MITSUBISHI
        AIRCRAFT CORPORATION
15      AMERICA, AEROSPACE TESTING
16      ENGINEERING & CERTIFICATION
        INC., MICHEL KORWIN-
17      SZYMANOWSKI, LAURUS BASSON,
        MARC-ANTOINE DELARCHE, CINDY
18      DORNEVAL, KEITH AYRE, AND
        JOHN AND/OR JANE DOES 1-88,,
19
        [DEFENDANT],
20
                              Defendants.
21

22 1.       PURPOSES AND LIMITATIONS
23          Discovery in this action is likely to involve production of confidential, proprietary, or
24 private information for which special protection may be warranted. Accordingly, the parties

25 hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

26 parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

     protection on all disclosures or responses to discovery, the protection it affords from public
27
                                                   -1-
            Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 2 of 15




 1 disclosure and use extends only to the limited information or items that are entitled to

 2 confidential treatment under the applicable legal principles, and it does not presumptively entitle

 3 parties to file confidential information under seal.

 4          Pursuant to Local Civil Rule 26(c)(2), the parties began with the District’s Model

 5 Protective Order and have identified departures from the model in redline, attached hereto as

 6 Exhibit 1.

 7 2.       “CONFIDENTIAL” AND "ATTORNEYS' EYES ONLY" MATERIAL

 8          For purposes of this protective order, 1 “CONFIDENTIAL” material shall include the
 9 following documents and tangible things produced or otherwise exchanged: formal and informal

10 standard operating procedures (“SOPs”) and related forms, best practices guidelines, vendor

11 contracts, price quotations, supplier lists, purchase orders, other sales documents, proprietary

12 engineering or design documents, internal communications and memoranda pertaining to

13 strategic business decisions, communications with regulatory authorities conducted with the

14 expectation of privacy, summaries of such communications with regulatory authorities, and

15 documents marked internally at the time of their creation or distribution as confidential or

16 proprietary. Confidential material may be designated as “ATTORNEYS’ EYES ONLY” (AEO)

17 if the designating party (including a non-party) reasonably believes the information to be highly

18 competitively sensitive, because it contains trade secrets, proprietary design specifications,

19 proprietary product specifications, current business or strategic plans, proprietary cost and

20 pricing information, or other information of direct competitive significance.

21          “Confidential” material shall include the following documents and tangible things

22 produced or otherwise exchanged: [The parties must include a list of specific documents such as

23 “company’s customer list” or “plaintiff’s medical records;” do not list broad categories of

24 documents such as “sensitive business material”].

25   1
     Nothing herein constitutes an admission that the materials identified herein as Confidential or
26 Attorney’s Eyes Only are in fact confidential and/or trade secret information. Any party may
   therefore challenge the designation of any material designated under this Protective Order,
   regardless of whether it fits within the definition of Section 2 of thise Protective Order.

27
                                                    -2-
            Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 3 of 15




 1 3.       SCOPE

 2          The      protections     conferred      by     this    agreement      cover      not     only

 3 confidentialCONFIDENTIAL and/or ATTORNEYS’ EYES ONLY material (as defined above),

 4 but also (1) any information copied or extracted from confidentialCONFIDENTIAL and/or

 5 ATTORNEYS’ EYES ONLY material; (2) all copies, excerpts, summaries, or compilations of

 6 confidential CONFIDENTIAL and/or ATTORNEYS’ EYES ONLY material; and (3) any

 7 testimony, conversations, or presentations by parties or their counsel that might reveal

 8 confidential CONFIDENTIAL and/or ATTORNEYS’ EYES ONLY material.
 9          However, tThe protections conferred by this agreement do not cover information that is

10 in the public domain or becomes part of the public domain through trial or other proper means

11 otherwise. 2

12 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

13          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

14 or produced by another party or by a non-party in connection with this case only for prosecuting,

15 defending, or attempting to settle this litigation. Confidential material may be disclosed only to

16 the categories of persons and under the conditions described in this agreement. Confidential

17 material must be stored and maintained by a receiving party at a location and in a secure manner

18 that ensures that access is limited to the persons authorized under this agreement.

19          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

20 ordered by the court or permitted in writing by the designating party, a receiving party may

21 disclose any confidential material only to:

22                  (a)     the receiving party’s counsel of record in this action, as well as employees

23 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

24                  (b)     the officers, directors, and employees (including in house counsel) of the

25 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

26   2
       This language is not intended to restrict protections properly applicable to publicly available
     information that constitutes part of a party's purported trade secrets.

27
                                                     -3-
            Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 4 of 15




 1 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 2 designated;

 3                  (c)    experts and consultants to whom disclosure is reasonably necessary for

 4 this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 5 A);

 6                  (d)    the court, court personnel, and court reporters and their staff;

 7                  (e)    copy or imaging services retained by counsel to assist in the duplication of

 8 confidential material, provided that counsel for the party retaining the copy or imaging service
 9 instructs the service not to disclose any confidential material to third parties and to immediately

10 return all originals and copies of any confidential material;

11                  (f)    during their depositions, witnesses in the action to whom disclosure is
12 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

13 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

14 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

15 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

16 under this agreement;

17                  (g)    the author or recipient of a document containing the information or a

18 custodian or other person who otherwise possessed or knew the information; and.

19                  (h)[DEFENDANTS' PROPOSAL] (A) For AEO materials that a corporate

20 defendant is accused of misappropriating, in addition to the entities identified under paragraph

21 4.2(a), (c)-(g), supra, no more than four in-house counsel who (1) have no involvement in

22 competitive decision-making, (2) have signed the “Acknowledgment and Agreement to Be

23 Bound” (Exhibit A), (3) have no involvement in the regulatory certification processes at issue in

24 this dispute, and (4) as to whom the procedures set forth in paragraph 4.4(a)(1), have been

25 followed; and one corporate representative of that corporate defendant who has signed the

26 “Acknowledgment and Agreement to Be Bound” (Exhibit A), and which Exhibit A has been

     provided to the designated party.

27
                                                     -4-
            Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 5 of 15




 1                  (B) for any other material designated as “ATTORNEYS’ EYES ONLY,” and not

 2 included in subsection (A) supra, in addition to the entities identified under paragraph 4.2(a), (c)-

 3 (g), supra, the in-house counsel of the receiving Party identified to the designating party pursuant

 4 to section 4.2(h)(A) supra.

 5                  For purposes of this section, in the event of staffing changes in the in-house

 6 corporate team, a signed Exhibit A may be withdrawn and replaced with a new one.

 7                  (h)[PLAINTIFF'S PROPOSAL]              for material designated as “ATTORNEYS’

 8 EYES ONLY,” in addition to the entities identified under paragraph 4.2(a), (c)-(g), supra, up to
 9 four designated in-house counsel of the receiving Party, but only for information or items

10 designated “ATTORNEYS’ EYES ONLY” that has been filed with the Court under seal or is the

11 subject of a meet and confer under LCR 5(g), and where such designated in house counsel (1)

12 have no involvement in competitive decision-making, (2) have signed the “Acknowledgment and

13 Agreement to Be Bound” found attached hereto as Exhibit A, (3) have no involvement in the

14 regulatory certification processes at issue in this dispute, (4) have no professional or other work-

15 related obligations owed to any other named corporate defendant in this litigation that has yet to

16 appear in this litigation, and (5) as to whom the procedures set forth in paragraph 4.4(a)(1),

17 below, have been followed.

18                  (i)     specific materials that any individuals are accused of misappropriating, if

19 designated as “ATTORNEYS’ EYES ONLY,” may also be disclosed to those individuals (and

20 their counsel), but only after signing the “Acknowledgment and Agreement to Be Bound”

21 (Exhibit A) prior to the disclosure, and subject to the further restrictions identified

22 herein. Access for such individuals shall be limited to viewing only those “ATTORNEYS’

23 EYES ONLY” materials that each particular individual is alleged to have misappropriated. At

24 no time will any individual defendant maintain in his or her possession, custody, or control any

25 copy of any document marked as “ATTORNEYS’ EYES ONLY.”

26          4.3     Filing Confidential Material. Before filing confidential material or discussing or

     referencing such material in court filings, the filing party shall confer with the designating party,

27
                                                     -5-
            Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 6 of 15




 1 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 2 remove the confidential designation, whether the document can be redacted, or whether a motion

 3 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 4 designating party must identify the basis for sealing the specific confidential information at issue,

 5 and the filing party shall include this basis in its motion to seal, along with any objection to

 6 sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

 7 followed and the standards that will be applied when a party seeks permission from the court to

 8 file material under seal. A party who seeks to maintain the confidentiality of its information
 9 must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

10 motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

11 in accordance with the strong presumption of public access to the Court’s files.

12          4.4     Procedures for Approving or Objecting to Disclosure of “ATTORNEYS’ EYES

13 ONLY” Material to Designated In- House Counsel or Experts.

14                  (a)(1) Unless otherwise ordered by the court or agreed to in writing by the

15 designating party, a party that seeks to disclose to designated in house counsel any information

16 or item that has been designated “ATTORNEYS’ EYES ONLY” first must make a written

17 request to the designating party that (1) sets forth the full name of the designated in house

18 counsel and the city and state of his or her residence, and (2) describes the designated in house

19 counsel’s current and reasonably foreseeable future primary job duties and responsibilities in

20 sufficient detail to determine if in house counsel is involved, or may become involved, in any

21 competitive decision-making.

22                  (a)(2) Unless otherwise ordered by the court or agreed to in writing by the

23 designating party, a party that seeks to disclose to an expert (as defined in this Order) any

24 information or item that has been designated “ATTORNEYS’ EYES ONLY” pursuant to

25 paragraph 4.27.3(c) first must make a written request to the designating party that (1) identifies

26 the general categories of “ATTORNEYS’ EYES ONLY” information that the receiving party

     seeks permission to disclose to the expert, (2) sets forth the full name of the expert and the city

27
                                                    -6-
            Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 7 of 15




 1 and state of his or her primary residence, (3) attaches a copy of the expert’s current resume, (4)

 2 identifies the expert’s current employer(s), and (5) identifies each person or entity from whom

 3 the expert has received compensation or funding for work in his or her areas of expertise or to

 4 whom the expert has provided professional services, including in connection with a litigation, at

 5 any time during the preceding five years, unless providing such information would be prohibited

 6 by a confidentiality obligation to a third-party.

 7                 (b)     A party that makes a request and provides the information specified in the

 8 preceding respective paragraphs may disclose the subject confidential material to the identified
 9 designated in- house counsel or expert unless, within 14 days of delivering the request, the Party

10 receives a written objection from the designating party that sets forth in detail the grounds on

11 which the objection is based, including by describing a reasonable ground for concern that the

12 named individual will not or cannot comply with the Protective Order. Upon the expiration of the

13 fourteen-day period or upon notification by the designating party that they have no objection to

14 the disclosure, whichever occurs earliest, disclosure may be made.

15                 (c)     A Party that receives a timely written objection must meet and confer with

16 the designating party (through direct voice to voice dialogue, in person if practicable) to try to

17 resolve the matter by agreement within seven days of the written objection. If no agreement is

18 reached, the Party seeking to make the disclosure to designated in house counsel or the expert

19 may file a motion as provided in LCR 7 (and in compliance with LCR 5(g), if applicable)

20 seeking permission from the court to do so. Any such motion must describe the circumstances

21 with specificity, and set forth in detail the reasons why the disclosure to designated in house

22 counsel or the expert is reasonably necessary. In addition, any such motion must be accompanied

23 by a certification describing the parties’ efforts to resolve the matter by agreement (i.e., the

24 extent and the content of the meet and confer discussions) and setting forth the reasons advanced

25 by the designating party for its refusal to approve the disclosure. In any such proceeding, the

26 party opposing disclosure to designated in house counsel or the expert shall bear the burden of

     proving that the risk of harm that the disclosure would entail (under any reasonable safeguards)

27
                                                       -7-
            Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 8 of 15




 1 outweighs the receiving party’s need to disclose the “ATTORNEYS’ EYES ONLY” material to

 2 its designated in house counsel or expert. Objections not made in good faith and /or made

 3 without a reasonable basis may result in sanctions. If resolution of an objection under this

 4 section impacts a filing deadline, the objecting party agrees that it will not oppose a reasonable

 5 extension of that deadline that accounts for the delay caused by the objection.

 6

 7 5.       DESIGNATING PROTECTED MATERIAL

 8          5.1    Exercise of Restraint and Care in Designating Material for Protection. Each party
 9 or non-party that designates information or items for protection under this agreement must take

10 care to limit any such designation to specific material that qualifies under the appropriate

11 standards. The designating party must designate for protection only those parts of material,

12 documents, items, or oral or written communications that qualify, so that other portions of the

13 material, documents, items, or communications for which protection is not warranted are not

14 swept unjustifiably within the ambit of this agreement.

15          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

16 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

17 unnecessarily encumber or delay the case development process or to impose unnecessary

18 expenses and burdens on other parties) expose the designating party to sanctions.

19          If it comes to a designating party’s attention that information or items that it designated

20 for protection do not qualify for protection, the designating party must promptly notify all other

21 parties that it is withdrawing the mistaken designation.

22          5.2    Manner and Timing of Designations. Except as otherwise provided in this

23 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

24 ordered, disclosure or discovery material that qualifies for protection under this agreement must

25 be clearly so designated before or when the material is disclosed or produced.

26                 (a)     Information in documentary form: (e.g., paper or electronic documents

     and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

27
                                                    -8-
            Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 9 of 15




 1 proceedings), the designating party must affix the word “CONFIDENTIAL” or “ATTORNEYS’

 2 EYES ONLY” to each page that contains confidential material. If only a portion or portions of

 3 the material on a page qualifies for protection, the producing party also must clearly identify the

 4 protected portion(s) (e.g., by making appropriate markings in the margins).

 5                  A party or non-party that makes original documents or materials available for

 6 inspection need not designate them for protection until after the inspecting party has indicated

 7 which material it would like copied and produced. During the inspection and before the

 8 designation, all of the material made available for inspection shall be deemed “ATTORNEYS’
 9 EYES ONLY.” After the inspecting party has identified the documents it wants copied and

10 produced, the producing party must determine which documents qualify for protection under this

11 order. Then, before producing the specified documents, the producing party must affix the

12 appropriate legend (“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”) to each page that

13 contains confidential material.

14                  (b)    Testimony given in deposition or in other pretrial proceedings: the parties

15 and any participating non-parties must identify on the record, during the deposition or other

16 pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

17 testimony after reviewing the transcript. Any party or non-party may, within fifteenten fifteen

18 days after receiving the transcript of the deposition or other pretrial proceeding, designate

19 portions of the transcript, or exhibits thereto, as Cconfidential. If a party or non-party desires to

20 protect Cconfidential information at trial, the issue should be addressed during the pre-trial

21 conference.

22                  Parties shall give the other parties notice if they reasonably expect a deposition,

23 hearing or other proceeding involving testimony to disclose describing Confidential material so

24 that the other parties can ensure that only authorized individuals who have signed the

25 “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those proceedings

26 while the Confidential information is being discussed. The use of a document as an exhibit at a



27
                                                    -9-
            Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 10 of 15




 1 deposition shall not in any way affect its designation as “CONFIDENTIAL” or “ATTORNEYS’

 2 EYES ONLY.”

 3                  Transcripts containing Confidential material shall have an obvious legend on the

 4 title page that the transcript contains Confidential material and the title page shall be followed by

 5 a list of all pages (including line numbers as appropriate) that have been designated as

 6 Cconfidential material and the level of protection being asserted by the designating party. The

 7 designating party shall inform the court reporter of these requirements. Any transcript that is

 8 prepared before the expiration of a 21ten-day period for designation shall be treated during that
 9 period as if it had been designated “ATTORNEYS’ EYES ONLY” in its entirety unless

10 otherwise agreed. After the expiration of that period, the transcript shall be treated only as

11 actually designated.

12                  (c)     Other tangible items: the producing party must affix in a prominent place

13 on the exterior of the container or containers in which the information or item is stored the word

14 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

15 the producing party, to the extent practicable, shall identify the protected portion(s).

16          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17 designate qualified information or items does not, standing alone, waive the designating party’s

18 right to secure protection under this agreement for such material. Upon timely correction of a

19 designation, the receiving party must make reasonable efforts to ensure that the material is

20 treated in accordance with the provisions of this agreement.

21 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

22          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

23 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

24 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

25 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

26 challenge a confidentiality designation by electing not to mount a challenge promptly after the

     original designation is disclosed.

27
                                                    -10-
           Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 11 of 15




 1          6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

 2 regarding confidential designations without court involvement. Any motion regarding

 3 confidential designations or for a protective order must include a certification, in the motion or in

 4 a declaration or affidavit, that the movant has engaged in a good faith meet and confer

 5 conference with other affected parties in an effort to resolve the dispute without court action. The

 6 certification must list the date, manner, and participants to the conference. A good faith effort to

 7 confer requires a face-to-face meeting or a telephone conference.

 8          6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
 9 intervention, the designating party may file and serve a motion to retain the confidentiality

10 designation under Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if

11 applicable). The burden of persuasion in any such motion shall be on the designating party.

12 Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

13 unnecessary expenses and burdens on other parties) may expose the challenging party to

14 sanctions. All parties shall continue to maintain the material in question as confidential or AEO

15 until the court rules on the challenge.

16 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

17 LITIGATION

18          If a party is served with a subpoena or a court order issued in other litigation that compels

19 disclosure of any information or items designated in this action as “CONFIDENTIAL” or

20 “ATTORNEYS’ EYES ONLY,” that party must:

21                 (a)     promptly notify the designating party in writing and include a copy of the

22 subpoena or court order;

23                 (b)     promptly notify in writing the party who caused the subpoena or order to

24 issue in the other litigation that some or all of the material covered by the subpoena or order is

25 subject to this agreement. Such notification shall include a copy of this agreement; and

26                 (c)     cooperate with respect to all reasonable procedures sought to be pursued

     by the designating party whose confidential material may be affected.

27
                                                    -11-
           Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 12 of 15




 1 8.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 2 LITIGATION

 3                 (a)     The terms of this order are applicable to information produced by a non-
 4 party in this action and designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by

 5 the non-party.” Such information produced by non-parties in connection with this litigation is

 6 protected by the remedies and relief provided by this order. Nothing in these provisions should

 7 be construed as prohibiting a non-party from seeking additional protections.

 8                 (b)     In the event that a party has a reasonable basis to contend that material
 9 produced by a non-party includes material that a party considers to be at least Confidential

10 material of that party, it may designate that portion of the non-party's production under the terms

11 of this Protective Order.

12

13 9.8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

15 material to any person or in any circumstance not authorized under this agreement, the receiving

16 party must immediately (a) notify in writing the designating party of the unauthorized

17 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

18 (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

19 this agreement, and (d) request that such person or persons execute the “Acknowledgment and

20 Agreement to Be Bound” that is attached hereto as Exhibit A.

21 109.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

22 MATERIAL

23          When a producing party gives notice to receiving parties that certain inadvertently

24 produced material is subject to a claim of privilege or other protection, the obligations of the

25 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

26 provision is not intended to modify whatever procedure may be established in an e-discovery



27
                                                    -12-
           Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 13 of 15




 1 order or agreement that provides for production without prior privilege review. The parties

 2 agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 3 1110. NON TERMINATION AND RETURN OF DOCUMENTS

 4          Within 60 days after the termination of this action, including all appeals, each receiving

 5 party must return all confidential material to the producing party, including all copies, extracts

 6 and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

 7 destruction.

 8          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 9 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

10 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

11 work product, even if such materials contain confidential material.

12          The confidentiality obligations imposed by this agreement shall remain in effect until a
13 designating party agrees otherwise in writing or a court orders otherwise.

14

15                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16 DATED:
                                                                    Attorneys for Plaintiff
17

18 DATED:
                                                                   Attorneys for Defendant
19

20          PURSUANT TO STIPULATION, IT IS SO ORDERED

21          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

22 documents in this proceeding shall not, for the purposes of this proceeding or any other federal

23 or state proceeding, constitute a waiver by the producing party of any privilege applicable to

24 those documents, including the attorney-client privilege, attorney work-product protection, or

25 any other privilege or protection recognized by law.

26

     DATED:
27
                                                   -13-
     Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 14 of 15




 1
                                           [Name of Judge]
 2                                         United States District Court Judge
 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



27
                                    -14-
           Case 2:18-cv-01543-JLR Document 104-2 Filed 01/25/19 Page 15 of 15




 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] ____

 7 in the case of Bombardier v. Mitsubishi Aircraft Corp., et al., Case No. 2:18-cv-01543-

 8 JLR________________         [insert formal name of the case and the number and initials
 9 assigned to it by the court]. I agree to comply with and to be bound by all the terms of this

10 Stipulated Protective Order and I understand and acknowledge that failure to so comply could

11 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

12 not disclose in any manner any information or item that is subject to this Stipulated Protective

13 Order to any person or entity except in strict compliance with the provisions of this Order.

14          I further agree to submit to the jurisdiction of the United States District Court for the

15 Western District of Washington for the purpose of enforcing the terms of this Stipulated

16 Protective Order, even if such enforcement proceedings occur after termination of this action.

17 Date:

18 City and State where sworn and signed:

19 Printed name:

20 Signature:

21

22

23

24

25

26



27
                                                   -15-
